Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record does not teach a longitudinal seam as described in the specification.
However, the claims do not require the description recited in the cited portions of the specification. It appears that equator seams of the prior art meet the limitation of a longitudinal seam of the claim absent a positive recitation of a functional limitation of a longitudinal seam that distinguishes the claim from the prior art.

This action is non-final in order to reject the limitations of claim 17 (previously claim 20).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Myeni (10485090).
Myeni teaches (see abstract and Figure 3 generally) forming an SRF cavity by forming two half-cells (20, 26) which are then welded together creating a single longitudinal seam (24) (see also claim 1 and Columns 3-4, lines 59-29 respectively). With respect to claim 2, Myeni teaches the cavity can be copper or alloys thereof (claim 3).

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Brawley (6097153). 
Brawley teaches (see abstract and Figure 1 generally) forming an accelerator cavity halves (10, 12) which are then welded together creating a single longitudinal seam (14)

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Dolgazhev (9380695).
With respect to claims 1 and 8, Dolgazhev teaches (see abstract and Figures 1 generally) that it is known in the prior art to form an RF cavity by forming two half cells (Fig. 1A and 1B) which are brazed together creating a longitudinal seam (see Columns 3-4, lines 51-30, respectively). 

1-2 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Tanabe (4988919).
With respect to claims 1-2, Tanabe teaches forming half cavity pieces (30) which are then joined together by brazing (abstract; Column 5, lines 49-59)

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by McIntyre et al. (20070069126).
With respect to claims 1-5, McIntyre et al. teaches that is has been known in prior art methods to form half cells which can then be joined by a method such as electron-beam welding (Figures 5-6; [0058]). McIntyre et al. further explains that it is known in the prior art to make the half-cells from copper and then deposit a thin film of superconducting material such as Nb thereon by magnetron sputtering or CVD [0063].

Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Singer et al. (8088714).
With respect to claim 1, Singer et al. teaches a method for making RF cavity half cells which are then joined together by a single weld seam (abstract; Figure 5; Column 4, lines 1-20). With respect to claims 6-7, Singer et al. also teaches that subsequent to joining heat treatment can be performed including treatment at temperatures of 750-850°C (Column 4, lines 27-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (20070069126) in view of Singer.
With respect to claims 17-19, McIntyre et al. teaches that is has been known in prior art methods to form half cells which can then be joined by a method such as electron-beam welding (Figures 5-6; [0058]). McIntyre et al. further explains that it is known in the prior art to make the half-cells from copper and then deposit a thin film of superconducting material such as Nb thereon by magnetron sputtering or CVD [0063].
McIntyre fails to teach heating the cavity to a temperature range from 600-1100 C.
Singer et al., however, teaches that subsequent to joining heat treatment can be performed including treatment at temperatures of 750-850°C (Column 4, lines 27-44).
Therefore, it would have been obvious to one of ordinary skill in the art to provide subsequent to joining heat treatment at temperatures of 750-850°C in McIntyre in order to provide a process parameter known in the art as taught by Singer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735